DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on January 7, 2022.
Currently, claims 1, 46, 48-50, and 53-62 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

       New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 46, 48-50, and 53-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The instant claims are drawn to a method of reducing a genus of protein aggregates or misfolded protein associated with a disease and a method of treating a neurodegenerative disease in a subject in need thereof comprising administering a composition that encodes human TRIM11, wherein the protein aggregates or misfolded protein include tau, SOD1, and TDP-43.
The instant specification at best describes that TRIM11 reduces Atxn1 82Q aggregates, Htt 97Q aggregates, alpha-synuclein aggregates, and mutant p53 aggregates. The Atxn1 82Q aggregates, Htt 97Q aggregates, alpha-synuclein aggregates, and mutant p53 aggregates do not represent tau aggregates, SOD1 aggregates, and TDP-43 aggregates specifically recited in claims 48 and 58. Further, the four aggregates reduced by TRIM11 described in the specification are not a sufficient description of a representative number of species within the entire genus of protein aggregates associated with a disease as claimed in the instant case. In addition, as of the effective filing date sought in the instant application, TRIM11-based therapeutic methods pertaining to neurodegenerative diseases were not reduced to actual practice by any relevant artisans. As such, a TRIM11-encoding composition structure was not known to have the instantly claimed treatment function for neurodegenerative diseases. Hence, the level of knowledge/predictability pertaining to the instantly claimed therapeutic/prophylactic method was non-existent at the time of filing.
Now, even if the in vitro assays showing that TRIM11 reduces Atxn1 82Q aggregates, Htt 97Q aggregates, alpha-synuclein aggregates, and mutant p53 aggregates were to reasonably correlate with and translate into in vivo treatment method of diseases associated with the aforementioned four aggregates, the disclosure in the instant specification pertaining to the four species does not support the entire genus of diseases associated with protein aggregates, especially in light of the instant co-inventor’s express statement that the in vitro findings of unexpected finding” (see paragraph 4 of the declaration filed on May 20, 2020 and paragraph 8 of the declaration filed on December 15, 2020; emphasis added) and further in view of Zhu et al. (Cell Reports, 2020, 33, 108418, of record) at page 15 for the following: “The extent to which TRIM11 chaperone or disaggregase activity contributes to the in vivo effect is unclear. Molecules within amyloid fibrils can exchange with those in solution in a biologically relevant timescale, which could blur the functional demarcation of these activities in cells.” (emphasis added). It is well settled that the “use of later publications as evidence of the state of art existing on the filing date of an application” is permissible. In re Hogan, 559 F. 2d 595, 605 (CCPA 1977). 
In view of the foregoing, the instant specification fails to provide sufficient information in detail regarding the claimed function of TRIM11 in reducing the entire genus of protein aggregates associated with a disease or treating neurodegenerative diseases in a subject in need thereof. 
Note that there is an “inverse correlation” between the level of prior art knowledge and the specificity of the disclosure in order to satisfy the written description requirement under 35 U.S.C. 112(a). See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” (emphasis added). 


Response to Arguments
Applicant's arguments filed on January 7, 2022 have been fully considered but they are not persuasive. Applicant argues that Examples 2-4 and Figures 16A, 20A, 21, 27C, 31, and 41 clearly demonstrate TRIM11 reduces and/or degrades protein aggregates. In response, the Atxn1 82Q aggregates, Htt 97Q aggregates, alpha-synuclein aggregates, and mutant p53 aggregates shown to be reduced by TRIM11 are not representative of the entire genus of protein aggregates associated with a disease in view of the lack of pertinent prior art knowledge thus a high level of unpredictability as explained in the rejection above. Accordingly, applicant’s arguments are not found persuasive. 
In addition, it is noted that additional data presented in the declaration of record filed on May 20, 2020 cannot provide evidence that the instant co-inventors had possession of the data pertaining to mutant tau, mutant SOD1, and mutant TDP-43 at the time of filing, because it is the specification itself that must demonstrate possession. 
“Nor is it sufficient [to comply with the written description requirement], as 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Ariad argues, that “skilled workers actually practiced this teaching soon after the 1989 application was filed.” See Vas-Cath, 935 F.2d at 1563-64 (holding that a written description analysis occurs “as of the filing date sought”)…. Conversely, we have repeatedly stated that actual “possession” or reduction to practice outside of the specification is not enough. Rather, as stated above, it is the specification itself that must demonstrate possession.” (emphasis added). Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. 593 F3d 1336, 94 USPQ2d 1161 (Fed. Cir. 2010). 

s 1, 46, 48-50, and 53-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of reducing Atxn1 82Q aggregates, Htt 97Q aggregates, alpha-synuclein aggregates, mutant p53 aggregates, mutant tau, mutant SOD1, and mutant TDP-43 and a method of treating Parkinson’s disease associated with -synuclein amyloid fibrils comprising administering a TRIM11, does not reasonably provide enablement for the entire scope of the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The Court in Wands states: “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not ‘experimentation’.” (Wands, 8 USPQ2d 1404). There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include: (A) The breadth of the claims; (B)  The nature of the invention; (C)  The state of the prior art; (D)  The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G)  The existence of working examples; and (H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In the instant case, there is no relevant prior art pertaining to the instantly claimed neurodegenerative disease treatment/prevention method comprising administering a composition encoding TRIM11 as explained in the written description rejection above. Further, the co-inventor of this application expressly stated on the record that TRIM11 was “a previously unrecognized molecular chaperones and disaggregase that suppress aggregation of normal potential utility of TRIM11 is treating the vast majority of these diseases. These results are unexpected from any prior literature related to TRIM11 or other TRIMs.” (emphasis added). See paragraph 13 of the §1.132 declaration filed on December 15, 2020. Hence, the instant co-inventor expressly acknowledged on the record complete lack of relevant prior art knowledge pertaining to use of TRIM11 in treating neurodegenerative diseases. Hence, the instantly claimed subject matter is deemed highly unpredictable in view of the complete lack of pertinent prior art. 
 In addition, in vitro activities of TRIM11 disclosed in the working examples of the instant specification were not known to predictably correlate with in vivo disease treatment/prevention function of TRIM11 as evidenced by Zhu et al. (Cell Reports, 2020, 33, 108418, of record) who report the following at page 15: “The extent to which TRIM11 chaperone or disaggregase activity contributes to the in vivo effect is unclear. Molecules within amyloid fibrils can exchange with those in solution in a biologically relevant timescale, which could blur the functional demarcation of these activities in cells.” (emphasis added). 
Regarding the potential therapeutic use of TRIM11 in neurodegenerative diseases, the post-filing reference published on December 1, 2020, more than five years after the effective filing date, teaches that the in vivo PD mouse model data based on AAV9-TRIM11 administration provides a “proof of concept” for using TRIM11 for treating neurodegenerative diseases. See page 15 for the following: “The potency and multifunctionality of TRIM11 and other TRIMs likely make them valuable for treating neurodegenerative diseases…Our study provides a proof of concept for using TRIMs as transgenes to treat neurodegenerative diseases.” (emphasis added). As such, the post-filing reference at best enables a method of treating Parkinson’s disease comprising administering a TRIM11-encoding sequence. 
In view of the foregoing, an undue amount of experimentation for one of ordinary skill in the art to practice the entire scope of the claims.
.

Response to Arguments
Applicant's arguments filed on January 7, 2022 have been fully considered but they are not persuasive. Applicant argues that no undue experimentation is necessary to practice the claimed subject matter by pointing out Examples 2-4 and Figures 16A, 20A, 21, 27C, 31, and 41 as well as Figures 1-3, 5F, and 5K of the declaration filed on May 20, 2020. Applicant further argues that Parkinson’s disease treatment is enabled by Zhu et al. (Cell Reports, 2020, 33, 108418, of record) and that one of ordinary skill in the art would recognize that TRIM11 “would function as expected for any other neurodegenerative disease or disorder associated with misfolded protein or protein aggregates”. In response, it is noted that the additional, post-filing data on TRIM11’s suppression on tau aggregation and TRIM11’s function of degrading SOD1 and TDP-43 mutants as submitted in the declaration filed on May 20, 2020 were expressly acknowledged as being “unexpected finding”. See paragraph 7 stating the following: “I am submitting the following additional data demonstrating the unexpected finding that TRIM11 can reduce and inhibit protein aggregates associated with in treating or preventing a variety of different neurodegenerative diseases and disorders associated with different protein aggregates.” (emphasis added). Hence, the declarant himself, one of the co-inventors in the instant application, expressly has acknowledged on the record that one of ordinary skill in the art would not have recognized that the actual working examples of the instant specification translate to other protein aggregates associated with neurodegenerative diseases. Hence, applicant’s argument that Zhu’s reference provides evidence that one skilled in the art would expect treatment effects for any other neurodegenerative disease is not found persuasive. Further, the in vitro data regarding TRIM11’s function of reducing a few protein aggregates amount to an “unexpected finding” that is “unexpected from any prior literature related to TRIM11”. Further, the Zhu reference co-authored by the instant co-inventors expressly acknowledged that TRIM11’s “in vivo effect is unclear.” Moreover, there is no evidence of record that treatment of other neurodegenerative diseases associated with other protein aggregates can be reasonably predicted based on Zhu’s Parkinson’s disease (PD) treatment by TRIM11-mediated reduction of -synuclein pathology, not the expression level of -synuclein. See page 13 of the Zhu reference disclosing that “Intracranially delivered AAV9-TRIM11 did not affect the overall levels of -Syn” (emphasis added). That is, the PD treatment demonstrated more than 5 years after the filing date cannot enable treatment methods for other neurodegenerative diseases associated with other protein aggregates. As such, the amount of experimentation required to practice the entire scope of the instant claims would be undue in view of the limited enabling disclosure in the instant specification and the high level of unpredictability pertaining to the claimed subject matter such that the results in the working examples of the instant specification were “unexpected from any prior literature related to TRIM11”. Hence, the preponderance of evidence in the instant case suggests that the instant specification fails to provide an enabling disclosure commensurate in scope with claims 1, 46, 48-50, and 53-62.
Accordingly, applicant’s arguments are not found persuasive. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/DANA H SHIN/Primary Examiner, Art Unit 1635